Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 11, 2018

                                       No. 04-18-00093-CR

                                       Ryan RODRIGUEZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CR11801
                         Honorable Lori I. Valenzuela, Judge Presiding


                                          ORDER
        The reporter’s record was due in this court April 2, 2018. When no record was filed, this
court notified the court reporter pursuant to Rule 37.3 of the Texas Rules of Appellate
Procedure. On April 5, 2018, in response to our notification, the reporter filed a notification of
late record, asking for additional time – twenty-eight days – to file the record in this court. After
review, we GRANT the requested extensions and ORDER the court reporter to file the
reporter’s record in this court on or before April 30, 2018.

          We order the clerk of this court to serve a copy of this order on the court reporter and
all counsel.

                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of April, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court